Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 1 of 65 PageID #: 353




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

SHARING SERVICES GLOBAL                                §
CORPORATION f/k/a                                      §
SHARING SERVICES, INC.,                                §
ELEPRENEURS HOLDINGS, LLC                              §
n/k/a ELEVACITY HOLDINGS, LLC,                         §
ELEPRENEURS U.S., LLC                                  §
n/k/a ELEVACITY U.S., LLC,                             §
SHRG IP HOLDINGS, LLC,                                 §
                                                       §
         Plaintiffs,                                   §
                                                       §
v.                                                     §          Case No. 4:21-cv-00183-SDJ
                                                       §
AMPLIFEIINTL, LLC d/b/a HAPINSS,                       §
and HAPINSSBRANDS LLC,                                 §
                                                       §
         Defendants.                                   §

                       PLAINTIFFS’ FIRST AMENDED COMPLAINT
TO THE HONORABLE JUDGE OF THE COURT:

         Plaintiffs Sharing Services Global Corporation f/k/a Sharing Services, Inc., Elepreneurs

Holdings, LLC n/k/a Elevacity Holdings, LLC, Elepreneurs U.S., LLC n/k/a Elevacity U.S., LLC,

and SHRG IP Holdings, LLC file this First Amended Complaint against Defendants AmplifeiIntl,

LLC d/b/a HAPInss and HAPInssBrands LLC.

                           NOTICE OF COLLATERAL PROCEEDINGS

         1.      Pursuant to Eastern District of Texas Local Rule CV-42(a), Plaintiffs hereby notify

the Court that this case involves or may involve subject matter(s) that either comprise(s) all or a

material part of the subject matter(s) or operative fact(s) of other action(s) and/or involve(s) all of

some of the same parties in other cases presently pending in the Eastern District of Texas, to wit:




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                            Page 1 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 2 of 65 PageID #: 354




                 A.       Case No. 4:21-cv-00026-ALM, Elepreneurs Holdings, LLC d/b/a
                          Elepreneur, LLC, et. al. v. Lori Ann Benson, et. al., Eastern District of
                          Texas, Sherman Division, filed in state court on December 31, 2020, and
                          removed to the Eastern District of Texas on January 13, 2021 (District Judge
                          Amos L. Mazzant, III presiding) (“Benson Matter”);
                 B.       Case No. 4:20-cv-00989-SDJ, Sharing Services Global Corporation, et. al.
                          v. Robert Oblon, Eastern District of Texas, Sherman Division filed on
                          December 31, 2020 and presently stayed (District Judge Sean D. Jordan
                          presiding) (“Oblon Matter”); and
                 C.       Case No. 4:20-cv-00946-SDJ, Dennis Burback, et. al. v. Robert Oblon, et.
                          al., Eastern District of Texas, Sherman Division filed on December 11, 2020
                          (District Judge Sean D. Jordan presiding) (“Burback Matter”).

                                        SUMMARY OF CLAIMS

         2.      Plaintiffs bring this action against Defendants for unfair competition under both

federal law and state law, common law trademark infringement, tortious interference with

Plaintiffs’ existing contracts and business relationships, common law and Texas statutory

misappropriation of trade secrets.

                              PARTIES, JURISDICTION AND VENUE

         3.      Plaintiff Sharing Services Global Corporation (“Sharing Services”) is a Nevada

corporation with its principal office in Plano, Collin County, Texas. Plaintiff Sharing Services is

a citizen of Nevada and Texas.

         4.      Plaintiffs Elepreneurs Holdings n/k/a Elevacity Holdings, LLC (“Elepreneurs

Holdings”) and Elepreneurs U.S., LLC n/k/a Elevacity U.S., LLC (“Elepreneurs U.S.”), and SHRG

IP Holdings, LLC (“SHRG IP”) are Texas limited liability companies with their principal offices

in Plano, Collin County, Texas. Plaintiffs Elepreneurs Holdings, Elepreneurs U.S., and SHRG IP

are citizens of Texas.




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                            Page 2 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 3 of 65 PageID #: 355




         5.      Defendant AmplifeiIntl, LLC d/b/a HAPInss (“Amplifei”) is a Texas limited

liability company with its principal office in Frisco, Collin County, Texas. Defendant Amplifei is

a citizen of Texas.

         6.      Defendant HAPInssBrands LLC (“HAPInss”) is a Texas limited liability company

with its principal office in Frisco, Collin County, Texas. Defendant HAPInss is a citizen of Texas.

         7.      This Court has original jurisdiction over this proceeding pursuant to 15 U.S.C. § 1121

and 28 U.S.C. § 1338 because it concerns a Lanham Act claim and a trademark. This Court has

supplemental jurisdiction over any state law claims pursuant to 28 U.S.C. § 1367(a) because this court

has original jurisdiction over the federal claims asserted in this matter and because any/all other claims

asserted in this matter are so related to claims in the action within the Court’s original jurisdiction that

they form part of the same case or controversy under Article III of the United States Constitution.

         8.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial part

of the events or omissions giving rise to the claim occurred in the Eastern District of Texas.

                   FACT ALLEGATIONS REGARDING THE WRONGFUL
                    CONDUCT OF DEFENDANTS AND THEIR AGENTS

         9.      Sharing Services is a public company, traded on the OTCQB platform administered

by the OTC Markets Group, under the symbol of “SHRG”. Sharing Services does business by and

through various subsidiaries and affiliates including Plaintiffs Elepreneurs Holdings, and

Elepreneurs U.S., and SHRG IP.

         10.     Plaintiff Elepreneurs Holdings is the parent company of Plaintiff Elepreneurs U.S.

Plaintiff Elepreneurs U.S. markets and sells various nutritional supplements and skin care products

throughout North America and certain foreign countries.

         11.     This is an organizational chart depicting the relationship of the Plaintiff parties:



First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                                 Page 3 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 4 of 65 PageID #: 356




                                      Sharing Services Global Corporation
                               [An OTCQB Public Company: stock symbol “SHRG”]




                                 Elepreneurs Holdings, LLC            SHRG IP Holdings, LLC
                               [n/k/a Elevacity Holdings, LLC]




                                   Elepreneurs U.S., LLC
                                 [n/k/a Elevacity U.S., LLC]



         12.     Plaintiff SHRG IP is the owner of valuable common law trademarks which are the

subject of the following trademark registration applications pending with the United States Patent

and Trademark Office (“USPTO”):

                                     Trademark                               Serial Number
                                TM
              THE HAPPY CO                                                       90/191743
                                                     TM
              THE HAPPINESS COMPANY                                              90/009505
                                                                 TM
              THE HAPPY COMPANY. LIFE. ELEVATED.                                 90/373203
                                      TM
              THE HAPPY BLEND                                                    90/393210
                                            TM
              THE HAPPY ORIGINAL                                                 90/393132
                                           TM
              HAPPINESS IN A CUP                                                 90/393462
                                                     TM
              THE ORIGINAL HAPPY CO.                                             90/393358
                                            TM
              THE HAPPY UNIVERSE                                                 90/393666
                                                           TM
              THE ORIGINAL HAPPY COMPANY                                         90/393733
                                                           TM
              THE ORIGINAL HAPPI COMPANY                                         90/393810
                                                          TM
              THE ORIGINAL HAPI COMPANY                                          90/393917
                                TM
              HEMPLEVATE                                                         88/754316
                                      TM
              “LIFE.ELEVATED.”                                                   90/330285
                                                     TM
              ELEVATE SMART COFFEE                                               88/176803
                          TM
              UNWINED                                                            90/189456
                                                TM
              ELEVATE PINK POWER                                                 88/441942

First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                                Page 4 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 5 of 65 PageID #: 357




                                     Trademark                         Serial Number
                                     TM
              ELEVATE MAX +                                                90/369308
                                 TM
              HAPPY COFFEE                                                  90/534878
                                                       TM
              ORIGINAL ELEVATE COFFEE                                       90/534890
                                                 TM
              ORIGINAL SMART COFFEE                                         90/534907
                                                             TM
              ORIGINAL ELEVATE SMART COFFEE                                 90/534917
                      TM
              H CO.                                                         90/497932
                                                  TM
              ALL-IN-ONE HAPPY SHAKE                                        90/497828
                                                       TM
              ELEVATE MAX GOLD COAST                                        90/609492
                                                   TM
              GOLD COAST ENERGY CAPS                                        90/609420
                                                       TM
              GOLD COAST HAPPY COFFEE                                       90/609384
                                                       TM
              RELAX. RECHARGE. REVIVE.                                      90/373290
                                   TM
              LIFE.ELEVATED.                                                90/360617
                      TM
              H CO.                                                         90/505203
                                          TM
              ELEVACITY GLOBAL                                              88/217331
                  TM                                                        88/260389
                                                        TM
              ELEVATING ENTREPRENEURS                                       88/571279
                                          TM
              ELEVACITY GLOBAL                                              88/976698
                                                                            90/681258

                           TM

                                                       TM
              HAPI TRAVEL DESTINATIONS                                      90/681135
                                     TM
              LIFE. ELEVATED.                                               90/360617
                                TM
              ELEPRENEURS                                                   88/116396


         13.     Plaintiff SHRG IP is also the owner of other valuable common law trademarks,

most notably for purposes of this First Amended Complaint, Elevate Smart Coffee™.

         14.     Plaintiff SHRG IP is also the owner of valuable federal trademark registrations

issued by the USPTO, including:




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                          Page 5 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 6 of 65 PageID #: 358




                            Trademark                              Registration Number
               ELEVATE MAX ®                                             6,189,567
               ELEVATE PURE 2.0 ®                                        5,979,183
               ELEVATE ZEST ®                                            6,069,001
               ELEVATE NITRO ®                                           6,121,900
               ELEVATEPINK ®                                             6,031,961
                          ®                                              6,031,960

               ELEVACITY® (standard characters)                            5,734,085
                                ®                                          5,734,086

               CHOCLEVATE®                                                 5,734,042
               XANTHOMAX®                                                  5,734,043
               KETŌCRÉ®                                                    5,734,044
                       ®                                                   5,734,087

                    ® (Elepreneurs Triangle Logo)                          5,888,818
                     ® (Elevacity Triangle Logo)                           5,921,135
               ELEVATE PURE 2.0 ®                                          5,979,183
               ELEAPP®                                                     6,069,429
               ELEAPP® (STYLIZED LOGO)                                     6,069,430
               ELEVACITEA®                                                 6,151,522

         15.      Plaintiff Sharing Services (SHRG) is the owner of the following valuable federal

                                                       ®
trademark registrations issued by the USPTO: (1)           (Sharing Services interlocking S logo) with

Registration No. 6,016,347; and (2) SHARING SERVICES® with Registration No. 6,016,346.

         16.      All of the foregoing trademarks identified in Paragraphs 12, 13, 14 and 15 above

(“Marks”) constitute the valuable intellectual property of Plaintiffs.

         17.      SHRG IP licenses its rights in the Marks and other intellectual property to

Elepreneurs Holdings and Elepreneurs U.S. pursuant to a royalty based, license agreement.

         18.      Plaintiff Elepreneurs U.S. utilizes the Marks in connection with the sale of a

nutritional supplement product line marketed under the trade name Elevacity (“Elevacity Product


First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                            Page 6 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 7 of 65 PageID #: 359




Line”). The overarching focus of the Elevacity Product Line is to promote the health, wellness,

and happiness of the consumers of these products.1

         19.     The proprietary formulae of the Elevacity Product Line (“Product Formulations”)

are licensed by Plaintiffs from Alternative Laboratories, LLC (“Alt Labs”), pursuant to that certain

“Manufacturing and Supply Agreement” dated August 27, 2018, as amended (“MSA”). Plaintiffs

have valuable intellectual property, trade secret, and contract rights in these Product Formulations

by virtue of: (i) Plaintiffs’ status as a licensee under the MSA, and (ii) the periodic, active

collaboration of Plaintiffs’ management executives with Alt Labs in the development of these

Product Formulations (collectively, the “Trade Secret Rights”).

         20.     Plaintiff Elepreneurs U.S. markets and sells a wide array of nutritional supplement

and skin care products under the Elevacity Product Line. In the marketing and selling of the

Elevacity Product Line, Plaintiff Elepreneurs U.S. has employed, utilized and undertaken diligent

efforts to protect the trade dress, trade names, branding indicia and goodwill associated with these

products and the conduct of its business operations (“Branding Indicia”).

         21.     Sharing Services, Elepreneurs Holdings and Elepreneurs U.S. have diligently

initiated efforts to protect the Branding Indicia, including, but not limited to: (i) the creation of a

separate intellectual property holding company, Plaintiff SHRG IP, and (ii) the creation,

implementation and on-going management of a trademark, copyright and trade secret protection

initiative which includes the prosecution of a trademark registration program for a variety of

trademarks and service marks associated with the Elevacity Product Line, as well as various

marketing and branding slogans, logos and composite marks.




1
  With the exception of the Elevacity skincare products, these products are also generically referred to as
“nutraceuticals” as well as “nootropics.”

First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                                Page 7 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 8 of 65 PageID #: 360




         22.     The foregoing efforts have resulted in 19 trademarks receiving registration status

with the USPTO on the Principal Register, the submission of another 37 federal trademark

registration applications (which are pending before the USPTO), and the creation of a common

law designation policy for all non-registered trademarks and service marks utilized in Plaintiffs’

business operations. All of these trademarks are the subject of a license agreement between SHRG

IP and various of the Plaintiffs.

         23.     Further, as part of an ongoing program to protect the integrity of Plaintiffs’

Branding Indicia and intellectual property portfolio, Plaintiffs also pursued the development of

comprehensive non-disclosure and confidentiality protocols, which mandates, among other things,

the execution of a Non-Disclosure Agreement (“NDA”) by all parties engaged in actual and

potential commercial transactions by various of the Plaintiffs.

         24.     Also, SHRG IP, through the assistance of outside legal counsel, consistently

engages in efforts to protect its trademark/service mark portfolio by “policing the marketplace”

which involves the periodic monitoring in the public record (USPTO and otherwise) of potential

and actual infringement on its trademark/service mark portfolio, the issuance of “cease and desist”

letters and the commencement, from time to time, of infringement litigation against transgressors.

         25.     In addition to the foregoing, SHRG IP in conjunction with the other Plaintiffs

instituted a copyright protection review process which mandates the inclusion of Federal copyright

law compliant notices on all publications, websites, product labels, and marketing materials.




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                         Page 8 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 9 of 65 PageID #: 361




         26.      The Elevacity Product Line products are marketed and sold to the general public

by means of the Elepreneurs’ website and a system of independent contractor “distributors;” and

is also marketed to the general public through its website www.thehappyco.com.2

         27.        Robert Oblon (“Oblon”) was involved in the founding of the company (called at

the time “Elepreneurs”), which became Elepreneur, LLC, on March 13, 2019. Oblon was the

initial Chief Executive Officer (“CEO”) of Elepreneur, LLC and remained in that position until

the time of his resignation from all relationships with Plaintiffs’ then existing various business

entities in April 2019.3 In March and June of 2020, respectively, Oblon founded Defendants

Amplifei and HAPInss. On January 24, 2020, prior to creating each of the Defendant LLC entities,

Oblon began operating (and continues to operate) a website at www.hapinss.com.




2
   Three other websites (www.elepreneurs.com, www.elepreneur.com and www.elevacity.com) have been utilized by
Plaintiff, Elepreneurs U.S. and other Plaintiffs, in connection with their operations. These sites either show the content
of or now re-direct to www.happyco.com and www.sharethehappyco.com.
3
   Oblon’s resignation and separation from all relationships with Plaintiffs, and related entities, did not occur simply.
The minute details of the resignation circumstances are not germane to Plaintiffs’ claims in this case. However, by
way of background information and for context purposes, after many tumultuous weeks during January – March 2019,
Oblon’s relationship with the Plaintiffs fundamentally changed. On February 4, 2019, Oblon resigned from Plaintiff
Sharing Services’ Board of Directors. On March 28, 2019, in exchange for Oblon’s agreement to transition out of all
officer, employee, and management positions, Elepreneur, LLC (which a short time later by name change became
Plaintiff Elepreneurs U.S.) entered into a “Founders Agreement” with Oblon which provided substantial monthly
payments to Oblon in recognition of his founder status. Shortly thereafter, Oblon relinquished all officer, management,
and employee positions with all Plaintiff-related entities then in existence. Within a few months, the Plaintiff
companies then in existence made demand upon Oblon to cease certain conduct which those Plaintiff companies
contended was in violation of the Founders Agreement. Oblon did not cease, which led to more formal negotiations
between those Plaintiff companies and Oblon. Those negotiations culminated in the execution of a new Settlement
Agreement dated July 26, 2019, in place of the prior Founders Agreement. Again, within a few months, additional
disputes arose between the existing Plaintiff entities and Oblon which resulted in substantial litigation against Oblon
(and Oblon instituted litigation against his other co-founder of Elepreneurs). The settlement of those lawsuits occurred
on February 28, 2020, pursuant to the terms of a Multi–Party Settlement Agreement (“MPSA”). Again, within months,
Plaintiffs Sharing Services, Elepreneurs Holdings, and Elepreneurs U.S. determined and alleged that Oblon was and
is actively violating the various non-competition, non-solicitation, and non-disparagement terms of the MPSA. As a
result, in December 2020, Plaintiffs Sharing Services, Elepreneurs Holdings (n/k/a Elevacity Holdings), and
Elepreneurs U.S. (n/k/a Elevacity US) commenced an arbitration action against Oblon before the AAA, as required
by the express terms of the MPSA. That arbitration case is on-going.


First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                                             Page 9 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 10 of 65 PageID #: 362




         28.     Defendant Amplifei was formed on or about March 16, 2020. The CEO and founder

of Defendant Amplifei is Robert Oblon. The President of Defendant Amplifei is Laura A. Harte,

the spouse of CEO/founder, Robert Oblon.

         29.     Defendant HAPInss was formed on or about June 24, 2020. The CEO and founder

of Defendant HAPInss is also Robert Oblon. The President of Defendant HAPInss is J. Larry

Cantrell. Mr. Cantrell is a former consultant to Plaintiff Sharing Services, hired by Robert Oblon.4

         30.     Amplifei and HAPInss are sometimes collectively referred to herein as

“Defendants.” Like Plaintiffs, Defendants promote the sale of health, wellness, and happiness

nutritional supplement products on their website. Businesses run on ideas formulated as a formal

or information business plan. Businesses own these ideas when developed by employees paid to

develop business plans and marketing strategies.

         31.     The Defendant entities are being used by Oblon to replicate Plaintiffs’ business

plan and operations through an array of misappropriation of trade secrets comprising confidential,

proprietary information belonging to Plaintiffs. Most specifically, Oblon as the former Chairman

of the Board of Directors, and founder, key principal and CEO of Elepreneur, LLC (which is the

predecessor entity by name change of Plaintiff Elepreneurs U.S., LLC) and in such capacities and

roles possesses intimate knowledge of Plaintiffs’ trade secrets and proprietary information that

Oblon gained due to his former executive status and employment relationship with Plaintiffs which

he has imparted to Defendants.

         32.     Similarly, Defendants have made extensive use of Plaintiffs’ trade secrets and

proprietary information based on information learned from Plaintiffs’ distributor network (which

is described in greater detail below) which distributors Defendants have actively sought –


4
 At one of the distributor conventions of Plaintiff Elepreneurs, LLC (now known as Elepreneurs U.S.) in 2019, Oblon
announced Mr. Cantrell as the new President of Elevacity, LLC, a wholly owned subsidiary of SSGC.

First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                                      Page 10 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 11 of 65 PageID #: 363




successfully – to convince to leave Plaintiffs and serve instead as distributors for Defendants.

These actions have resulted in not just a breach of these distributor agreements with Plaintiffs in a

manner which causes direct harm to Plaintiffs’ business, but also an improper dissemination of

Plaintiffs’ intimate business operations, customers/distributor lists and know-how.

         33.     The trade secret proprietary information misappropriated by Defendants through

Oblon and/or Plaintiff Elepreneurs U.S.’s former distributors, includes, but is not limited to: (i) the

identity of Plaintiffs’ most active and financially successful distributors (and their down line

network of additional distributors); (ii) most financially successful products and the associated

pricing structure of the products; (iii) collaborative contributions of Plaintiffs to Plaintiffs’ product

formulas manufactured under the MSA with Alt Labs; and (iv) Plaintiffs’ sales, marketing,

promotional, and advertising techniques and training methodologies, which includes Defendants

using Plaintiffs’ former distributors as agents to obtain and utilize that information to recruit and

train distributors for Defendants. The foregoing is collectively referred to herein as the “Trade

Secrets”.

         34.     The misappropriated Trade Secrets are not only incredibly important and valuable

to Plaintiffs as they comprise the inner workings of Plaintiffs’ business organization, products, and

financial information, but are also maintained in secrecy by Plaintiffs so as to be known only to

necessary, high-ranking employees and executives (including Defendants’ CEO Robert Oblon) or

product distributors who have confidentiality obligations to Plaintiffs.

Unique Attributes of the Network Marketing Business Model

         35.     Plaintiff Elepreneurs U.S. and Defendants both sell their respective product lines

by means of a “network marketing business model.” The network marketing business model,




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                             Page 11 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 12 of 65 PageID #: 364




especially in connection with the sale of nutritional supplement products, is uniquely

characterized, by the use of independent contractor “distributors” as the sales force.

         36.     The predominant communication mode for product distributors in the network

marketing industry is by a variety social media platforms, primarily Facebook, Facebook

Messenger, TikTok, Twitter, YouTube and Pinterest. While text and email communications are

also utilized, the use of social media platforms is central to the success and impact of the business

conducted by these independent contractor distributors, as well as personal “face-to-face”

marketing.

         37.     The distributors of a nutritional supplement network marketing company engage in

two primary functions: (i) the sale of the applicable nutritional supplements product line and (ii)

the recruiting of additional individuals into a “distributor system” to further promote and sell

products and services to an increasing network of customers and distributors.

         38.     This distributor system network creates an upline and downline organizational

structure whereby successful distributors can develop substantial downline distributor networks of

many individuals who, in turn, replicate this model in their own respective downline group of

distributors (this system is commonly referred to as a “distributor network”). The distributors in

this system who develop a distributor network of this nature, receive a “royalty” or “commission”

payment based on sales of products sold by the members of that downline distributor network to

consumers.

         39.     Network marketing companies, such as Plaintiff Elepreneurs U.S., invariably invest

considerable time, money and resources in developing and protecting their business, culture, and

community of distributors in order to foster and grow a successful, collaborative and valuable

business model and community of distributors. As a result, the departure of any distributor from


First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                           Page 12 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 13 of 65 PageID #: 365




a network marketing organization can have substantial adverse effects, on a geometric progression

basis, due to the loss of product sales and revenue generation from upline and downline

distributors.

         40.     The loss of a successful distributor at the top of a distributor network results in two

potentially significant adverse consequences to a network marketing company: (i) the loss of

product sales that would otherwise be generated by that departed distributor, and (ii) the loss of

the additional new downline distributors that the departed distributor would have continued to

enroll in the building and expansion of that distributor’s network.

         41.     The network marketing business model is a proven, successful business system. Its

success is largely attributable to the myriad of enthusiastic and hard-working individuals who

make up the network of distributors. However, this business model is also unfortunately subject

to duplicitous and deceptive conduct by a competitor who wrongfully seeks to poach distributors

away from their existing network marketing company.

         42.     Once a distributor terminates their relationship with their existing network

marketing company and signs up with a competing network marketing company, the prospect of

that distributor returning to the original company is highly unlikely. The very nature of the

logistics, financial “pay-out” rules and person-to-person recruiting structure of a network

marketing system makes it difficult for a distributor to return to a prior network after deciding to

leave one company to create a new network or competing network.

         43.     More specifically, the pay-out system in network marketing is based, in part, on

earning commissions from sales to customers of distributors who are personally enrolled or placed

by other distributors within a particular distributor network (i.e., downline distributors). A

distributor personally enrolls and builds his/her own sales organization, which is at different


First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                            Page 13 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 14 of 65 PageID #: 366




placement levels below the original sponsor; as this system continues to grow, multiple downline

levels develop, resulting in a structure in which an upline original sponsor earns a commission

based on the sales volume of the downline distributors in that particular distributor network.

         44.     What makes it difficult for a distributor to return to the original company once

he/she has resigned their position in a distributor network “downline system”, is that the entire

remaining members of that distributor network move up to fill the vacancy (i.e., commission spots

are filled automatically when someone leaves the organization). Hence, the spot in the distributor

network that the departed distributor occupied at the time of their resignation is no longer available

- should the distributor seek to return to the original company.

         45.     These features of the system make it difficult for a distributor to return to a prior

network company after deciding to leave to create a network with a competitor because when the

distributer returns, he/she will have lost their former position and rank within a downline network.

The returning distributor will be starting over from scratch to build and sponsor a new downline

network of distributors as the spots below that distributor’s old structure would be filled and not

available. As a consequence, rebuilding a distributor network takes time and effort before the prior

income stream might one day be re-established for the returning distributor.

         46.     Given the high probability of this draconian result, a successful distributor in a

network marketing company would not ordinarily voluntarily leave his/her company in order to

join a competing network marketing company absent the prospect of significant financial success.

The perception of personal financial success through a network marketing distributorship is

substantially based upon one’s belief that the new company has the rights to sell a particular

groundbreaking or highly sought-after product.




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                          Page 14 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 15 of 65 PageID #: 367




         47.     One such example involves Defendants’ repeated false and deceptive marketing

campaign claiming that they have “The Original Coffee” product that was previously developed

for, licensed to, and sold by Plaintiffs. Defendants’ deceitful marketing campaign was, and is, an

incredibly strong lure for Plaintiffs’ distributors who earned substantial incomes from the sales of

Plaintiffs’ original coffee products prior to time that the FDA prohibited the continued use of a

key formula ingredient.

         48.     As a result, when a distributor of a network marketing company is induced to leave

and join a competing network marketing business, the loss of revenue by the former company

cannot be adequately quantified due to the structure of the network marketing business model, as

described above. When high ranking distributor with a large sales volume, who has a substantial

downline network of distributors, leaves to join a competitor’s network marketing company the

loss of sales revenue is absolutely certain, however, it is impossible to calculate and quantify the

amount of the lost future revenue stream. Again, not only has the original company lost members

of an existing distributor network, but the company has lost the additional new distributors that the

existing network would have continued to build and those corresponding additional sales.

Defendants’ Conduct Hijacking Plaintiffs’ Key Products, Intellectual Property, Marketing
Concepts, Distributors, and Customers

         49.     On January 24, 2020, when Defendants’ founder and CEO, Oblon, procured the

website domain of www.hapinss.com he set in motion the first step leading to the formation of the

two Defendant companies. Defendants appear to have implemented a carefully orchestrated

campaign to lure away distributors, and thereby also the customers, of Plaintiffs through false

claims and misrepresentations involving several important nutritional supplement products of

Plaintiffs (the formulas of which were exclusively licensed to Plaintiffs from Alt Labs).



First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                         Page 15 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 16 of 65 PageID #: 368




         50.     The Products targeted by Defendants’ campaign to lure away Plaintiffs’ customers

and distributors are: (i) Elevate Smart Coffee™ and Elevate Nitro® Coffee, (ii) Elevate Max®+

nootropic capsules and (iii) HemplevateTM (a liquid based hemp product).

         51.     Defendants’ campaign to lure away Plaintiffs customers and distributors involves:
                 (i)      marketing activities that falsely convey the message to Plaintiffs’
                          distributors and customers, and to potential customers, to the effect that
                          Defendants had procured the formula and right to manufacture “The
                          Original Coffee” product, which was a clear message to Plaintiff
                          Elepreneurs U.S.’s distributors and customers that Defendants would be
                          selling the highly desired original coffee product previously sold by
                          Plaintiff Elepreneurs U.S.; and

                 (ii)     the replication of two other key products of Plaintiffs’ Elevacity Product
                          Line, namely, Elevate Max®+ and HemplevateTM.

Defendants Appropriate Plaintiffs’ “Original” Elevate Smart Coffee™ and Elevate Nitro® Coffee

         52.     Plaintiff Elepreneurs U.S. currently sells three coffee products (in powder mix

form): (i) Elevate Smart Coffee™, (ii) Elevate Nitro® Coffee and (iii) Elevate Max® Happy Coffee.

Plaintiff Elepreneurs U.S. has sold the Elevate Smart Coffee™ product under the exclusive rights

granted to Plaintiffs under the MSA from 2017 to present. All three products are manufactured

and sold by Plaintiffs pursuant to exclusive rights granted to Plaintiffs under the MSA with Alt

Labs.

         53.     The coffee products sold by Plaintiff Elepreneurs U.S. which are germane to this

case: (i) primarily involve Elevate Smart Coffee™ and (ii) to a lesser extent, also involve Elevate

Nitro® Coffee.

         54.     From May 2018 through the present, Elevate Smart Coffee™ has been sold by

Plaintiff Elepreneurs U.S. (f/k/a Elepreneur, LLC). In March 2019, Plaintiff Elepreneurs U.S.

First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                         Page 16 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 17 of 65 PageID #: 369




began selling Elevate Nitro® Coffee. Both original versions of these two products, Elevate Smart

Coffee™ and Elevate Nitro® Coffee, contained, as a product ingredient, a constituent component

commonly known as DMHA, or more specifically “2-Amino-5-Methylheptane” (“2-Amino-5”).

The 2-Amino-5 constituent component banned by the FDA was one of the material ingredients

within the formula of Plaintiffs’ “original coffee” (Elevate Smart Coffee™ and Elevate Nitro®

Coffee) (collectively “Plaintiffs’ Original Coffee Products”).

         55.     This original version of Elevate Smart Coffee™ was an extremely successful

product which generated considerable revenue for Plaintiffs from its inception in 2017 until April

2019, due largely to both the taste and efficacious benefits of this original version. Plaintiff

Elepreneur U.S.’ original Elevate Smart Coffee™ product generated revenue for Plaintiff

Elepreneurs U.S. in excess of $39.9 Million for the period of May 2018 (when it was launched) to

the end of November 2019 (when inventory of that product was exhausted).

         56.     Plaintiff Elepreneur U.S.’ original Elevate Nitro® Coffee product generated

revenue for Plaintiff Elepreneurs U.S. in excess of $6.8 Million for the period of March 2019

(when it was launched) through the end of December 2019 (when inventory of that product was

exhausted).

         57.     Those considerable sales resulted in corresponding substantial commission income

to the distributors within Plaintiffs’ distributor networks that sold Plaintiffs’ Original Coffee

Products. For example, in 2019, aggregate commission income paid to the distributors of Plaintiff

Elepreneurs U.S. from the sale of the original Elevate Smart Coffee™ exceeded the sum of $13.8

Million; and commissions attributable to the sale of the original Elevate Nitro® Coffee exceeded

the sum of $3 Million.




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                       Page 17 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 18 of 65 PageID #: 370




         58.     At the time of the development of Plaintiffs’ Original Coffee Products, Defendants’

founder and CEO, Robert Oblon, was acting as the CEO of Elepreneur, LLC (n/k/a Plaintiff

Elepreneurs U.S. by virtue of filings with the Texas Secretary of State). During that time, Oblon

had access to all information related to the MSA with Alt Labs for all of Plaintiffs’ coffee products

(embodied in various chemical compound iterations), including both of Plaintiffs’ Original Coffee

Products (i.e., Elevate Smart Coffee™ and Elevate Nitro® Coffee).

         59.     In April 2019 (the same month Robert Oblon forcibly resigned from Sharing

Services), the United States Food and Drug Administration (“FDA”) prohibited the use of 2-

Amino-5 as a product ingredient in dietary supplements. 5 As a result of this FDA ruling, Alt Labs

changed the formula of the Elevate Smart Coffee™ product by removing the prohibited 2-Amino-

5 ingredient.

         60.     The subsequent formulations of Elevate Smart Coffee™ contained a substitute

constituent component for 2-Amino-5, and while it continues to be a successful product for

Plaintiffs, it did not generate the same level of revenue or – importantly – the same acceptance

among Plaintiffs’ distributors and customers as the original formula. More specifically, the sales

revenue from Plaintiffs’ reformulated coffee products only generated approximately 46% of the

revenue for Plaintiff Elepreneurs U.S. as compared to the performance of Plaintiffs’ Original

Coffee Products (which contained 2-Amino-5).

         61.     As a consequence, the distributors of Plaintiff Elepreneurs U.S. similarly

experienced a corresponding substantial drop in related commissions. The distributor networks of

Plaintiff Elepreneurs U.S. were keenly aware of the tepid acceptance by customers of the



5
      See    https://www.fda.gov/food/cfsan-constituent-updates/fda-acts-dietary-supplements-containing-dmhaand-
phenibut. There are twelve 2-Amino-5 compounds prohibited by the FDA. Per the FDA website, the DMHA acronym
is also a common designation for these 12 prohibited 2-Amino-5 compounds.

First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                                   Page 18 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 19 of 65 PageID #: 371




reformulated coffee products and the resulting material decrease in the distributors’ sales along

with the corresponding decrease in their commissions.

Defendants’ False Marketing Campaign Claiming To Have “The Original Coffee”

         62.     Starting in or about December 2020, Defendants began to promote the anticipated

sale of a coffee product with various advertisements, including utilizing the hashtag “# The

Original” next to a depiction of a cup of coffee, picturing a product labeled “AMP THE

ORIGINAL COFFEE,” containing the term “with 2amino5,” as shown below.




         63.     Defendants engaged in a substantial and conspicuous advertising campaign through

their CEO, his wife and Defendant Amplifei’s President, Laura Harte, and Defendants’ distributors

(many of whom were former distributors of Plaintiff Elepreneurs U.S.), on social media through

numerous posts and videos consistently utilizing the above pictures and the terms “The Original

Coffee”, “2amino5”, while concurrently proclaiming things like “it’s BACK!!,” “like an old

friend,” “it’s like a family reunion,” “The original benefits I loved in 2018 [two years before




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                      Page 19 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 20 of 65 PageID #: 372




Defendants were formed]6 are BACK and better than ever!! So glad I found this new company!!!!,”

“This Coffee. How I’ve missed those original benefits I got back in 2018” [two years before

Defendants were formed], and even “The Original Coffee Launching March 1, 2021.” [Misleading

and deceptive representations as actual 2-Amino-5 compounds used in Plaintiffs’ original coffee

formulae is a prohibited ingredient for use in dietary supplements by the FDA].

         64.      For example, as part of Defendants’ marketing campaign claiming to have “The

Original Coffee,” on or about December 19, 2020, Laura A. Harte (Oblon’s wife), acting as the

President of Defendant Amplifei, posted on social media, an advertisement photo of Ms. Harte and

an associate, Michael Garcia7, holding up a canister of a product with the words on the container

label apparently intentionally blurred. The Post includes: (i) the hashtags: #theoriginalcoffee;

#HapinssBrands, #Amplifei displayed above the photo image; and (ii) the word “The Original

Coffee” in large letters displayed above the photo image. See Exhibit 1 attached hereto.

         65.      In late-February 2021, Defendant Amplifei furthered its marketing campaign for

“The Original Coffee” with the additional advertisement below indicating that its coffee products

were “featuring 2amino5” and go so far as to suggest that this composition amino-blend stack is

“trademarked” (a statement which is incorrect and misleading) and part of the forthcoming launch

of “The Original Coffee” it had been advertising for some months.




6
  This reference to a coffee product from 2018 is two years before Defendant Amplifei was even formed and thus
clearly references Plaintiffs’ Elevate Smart Coffee™ product.
7
   Michael Garcia is a former distributor of Plaintiffs, now a distributor for Defendants, and is currently engaged in
disputes with Plaintiffs.

First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                                        Page 20 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 21 of 65 PageID #: 373




         66.     The following was taken from Defendants’ website on March 5, 2021, as evidence

of this continued campaign:




         67.     Defendants’ advertising campaign was clearly designed to: (i) capitalize on the

success of the original version of Plaintiffs’ Elevate Smart Coffee™; (ii) falsely claim a

First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                     Page 21 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 22 of 65 PageID #: 374




designation of origin to Plaintiffs’ original version of the Elevate Smart Coffee™; and (iii)

misappropriate all of the applicable Branding Indicia, goodwill, and other valuable intellectual

property rights inherent in and associated with Plaintiffs’ existing Elevate Smart Coffee™ product.

In addition, the use by Defendants of the 2amino5 designation is a calculated attempt to confuse

the consuming public given the fact that Plaintiffs original version of the Elevate Smart Coffee™

product contained a “2-Amino-5” compound.8

         68.     A sample of a much larger universe of social media posts (discussed in greater

detail below) from some of Defendants’ surrogates on March 3, 2021 about Defendants’ coffee

product are:




Defendants’ Marketing Campaign Involves Several of Plaintiffs’ Former Distributors

         69.     Defendants’ false and misleading representations about having “The Original

Coffee” product resulted in numerous Plaintiffs’ distributors resigning from Plaintiffs’ network

and signing on as a distributor for Defendants. Defendants are using several of Plaintiffs’ former

distributors in Defendants’ clearly misleading marketing campaign on social media of “The

Original Coffee.”

Defendants’ Social Media Marketing Using Plaintiffs’ Former Distributors

8
 The statement at the foregoing website excerpt is further false and misleading by stating that Defendants’ “The
Original Coffee” formula is “trademarked.” Formulas are not proper subject matter for trademark protection.

First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                                       Page 22 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 23 of 65 PageID #: 375




          70.    Several of the former distributors of Plaintiff Elepreneurs U.S., now distributors for

Defendants, have carried out a campaign under the “Original Coffee” tagline, posting on social

media various teaser photos of either a coffee canister, a coffee mug or other visuals prominently

declaring that “The Original Coffee” was “back” and that it would be offered for sale starting on

March 1, 2021. There are numerous social media posts by former distributors of Plaintiff

Elepreneurs U.S. who have now joined Defendant Amplifei. See Exhibits 1 through 6 attached

hereto.

          71.    As but one of many examples, Lori Ann Benson (“Benson”), following her

resignation from Plaintiff Elepreneurs U.S. on December 15, 2020, became a distributor for

Defendants and made false and materially misleading statements in various electronic

communications on social media, which were intended to induce the distributors and customers of

Plaintiff Elepreneurs U.S. to join Defendants as either a distributor or customer:

                 (i)      On or about February 17, 2021, Benson posted a message on social media
                          that stated: “The original benefits I loved in 2018 are BACK and better than
                          ever!! So glad I found this new company!!!!.”
                 (ii)     On or about January 12, 2021, Benson posted a message on social media
                          that stated: “This Coffee...How I’ve missed those original benefits I got
                          back in 2018.”
                 (iii)    On January 9, 2021, Benson posted a message on social media that stated:
                          “The Original Coffee Launching March 1, 2021.”
          See Exhibit 2 attached hereto.

          72.    As another example, Andrea Franzeen, f/k/a Althaus (“Franzeen”), following her

resignation from Plaintiff Elepreneurs U.S. on December 15, 2020, made the following false and

materially misleading statements in various electronic communications on social media, which

were intended to induce the distributors and customers of Plaintiff Elepreneurs U.S. to join

Defendants as either a distributor or customer:


First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                           Page 23 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 24 of 65 PageID #: 376




                  (i)      On or about February 12, 2021, Franzeen posted a message on social media
                           an advertisement for the Original Coffee that stated: “Its BACK and
                           BETTER than ever!! We have it!! and they DON’T.”
                  (ii)     On or about January 27, 2021, Franzeen posted a message on social media
                           a message that stated: “The “crack” is almost back.haha! The OG Coffee
                           that is!9 And trust me when I tell you it is 100 times better than ever before!”
                  (iii)    On or about January 29, 2021, Franzeen posted a video on social media that
                           stated: “It’s back. It’s back. It’s really back. The Original Coffee. Cmon,
                           let’s go.”
                  (iv)     On January 9, 2021, Franzeen posted a message on social media that stated:
                           “The Original Coffee Launching March 1, 2021.”
         See Exhibit 3 attached hereto.

         73.      Additionally, Lindsey Buboltz (“Buboltz”), following her resignation from Plaintiff

Elepreneurs U.S. on December 15, 2020, made a false and materially misleading statement on

social media, which were also intended to induce the distributors and customers of Plaintiff

Elepreneurs U.S. to join Defendants as either a distributor or customer. For example, on January

9, 2021, Buboltz posted a message on social media stating: “The Original Coffee Launching March

1, 2021.” See Exhibit 4 attached hereto.

         74.      Also, Enrique Olazabal, following his resignation from Plaintiff Elepreneurs U.S.

on or about January 19, 2021, made the following false and materially misleading statements in

various electronic communications on social media, which were also intended to induce the

distributors and customers of Plaintiff Elepreneurs U.S. to join Defendants as either a distributor

or customer:

                  (i)      On or about February 12, 2021, Olazabal posted a message on social media
                           that had a picture of a coffee container similar to that of Plaintiff
                           Elepreneurs U.S. with handwriting on the top stated: “The OG coffee10 is
                           back!”


9
   The phrase “Original Gangster,” shortened to “OG,” was used by Plaintiff Elepreneurs U.S.’s distributors as a slang
reference to Plaintiffs’ original coffee formula during the time it was being sold before the FDA’s ruling against 2-
Amino-5 compounds required Plaintiffs’ original coffee formula to be changed.
10
    Slang reference to Plaintiffs’ “original” coffee. See FN 9 above.

First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                                        Page 24 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 25 of 65 PageID #: 377




                 (ii)     On or about January 23, 2021, Olazabal posted a message on social media
                          that promoted an Amplifei/HAPInss coffee product with the hashtag “#The
                          Original” with a picture of coffee cup and further posted “It’s back and
                          better than ever.”
         See Exhibit 5 attached hereto.

         75.     As one more example, Traci Bodlak, following her resignation from Plaintiff

Elepreneurs U.S. on or about December 15, 2020, made various false and materially misleading

statements and posted false and materially misleading photos in various electronic

communications on social media, which were also intended to induce the distributors and

customers of Plaintiff Elepreneurs U.S. to join Defendants as either a distributor or customer:

                 (i)      A photo of Defendant’s advertisement for its coffee product (bag style
                          packaging) with the designation of “The Original Coffee” and “2amino5.”

                 (ii)     A separate social media posting of a launch announcement for “The
                          Original Coffee” depicting a coffee cup with the words “The Original”
                          thereon and the announcement “Launching March 1, 2021.”

                 (iii)    Engaged in a social media exchange with former Elepreneurs distributor
                          (and current Amplifei distributor) Lindsey Buboltz regarding the Defendant
                          Amplifei coffee product under the following hashtags: #therealOG and
                          #itsbackandbetterthanbefore.

                 (iv)     A separate posting of a promotional flyer produced by Defendant Amplifei
                          describing Defendant Amplifei’s coffee product as “The Original Coffee.”

                 (v)      A social media post declaring, “First day with the OG back in my life!!! Its
                          been way too long!”
         See Exhibit 6 attached hereto.

Defendants’ “2amino5” Deception

         76.     In addition to the actions of Defendants regarding “The Original Coffee” campaign,

as set forth above, starting in or about mid-February 2021, Defendants began expanding those

efforts by releasing an advance sample (and a published advertisement regarding same) of its new

coffee product offering which contains a tag line of “2amino5” prominently displayed on the label.

This representation is deceptive and misleading. Defendants know that Plaintiffs original coffee

First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                           Page 25 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 26 of 65 PageID #: 378




products contained a stimulant compound comprised of 2-Amino-5-Methylheptane, the substance

banned in April 2019 by the FDA from use in nutritional supplements.

         77.     The use of “2amino5” on the label of a product being falsely touted as “The Original

Coffee,” appears to be a prop to mislead consumers/distributors, intended to further induce the

distributors of Plaintiff Elepreneurs U.S. to make a profound financial decision to terminate their

relationship with Plaintiff Elepreneurs U.S. and sign up as a distributor with Defendants premised

on Defendants’ falsely implanting in the minds of those distributors that Defendants now have the

right to manufacture Plaintiffs’ prior original coffee product which had been extremely popular

with consumers and garnered Plaintiffs’ distributors substantial income.

Present Day Order Fulfillment By Defendants

         78.     On information and belief, as recently as March 6, 2021, Defendants shipped to

consumers and distributors Defendants’ coffee product in a canister with the prominent tagline

situated on the front of the label: “The Original Coffee.” The canister of “Original Coffee” used

by Defendants appears to be the same size, dimension, look and “feel” (i.e. serrated lid edge) of

the canister of Plaintiff Elepreneurs U.S.’s Elevate Smart Coffee™ product.




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                          Page 26 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 27 of 65 PageID #: 379




         79.     Additionally, beginning on or about March 1, 2021 Defendants began accepting

orders (and have continued to accept orders) for the shipment of Defendants’ “The Original

Coffee” product in a canister with the prominent tagline situated on the front of the label: “THE

ORIGINAL COFFEE.”




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                      Page 27 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 28 of 65 PageID #: 380




         80.     “IT’S BAAAAACK!!!!! The best coffee that we loved in 2018…” can only be

referring to Plaintiffs’ original Elevate Smart Coffee™ since Defendants did not come into

existence until 2020, and sales commenced in 2018 of Plaintiffs’ original coffee product which

was so popular as it contained the 2-Amino-5 compound which subsequently banned by the FDA

in April 2019.

Harm to Plaintiffs Due to Defendants’ “The Original Coffee” False Claims

         81.     By falsely designating in the pre-launch promotions including social media posts,

electronic live events, and other forums that Defendants’ new product is “The Original Coffee,”

First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                       Page 28 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 29 of 65 PageID #: 381




clearly implying that Defendants’ coffee is the coffee previously manufactured and sold by

Plaintiffs, these former distributors of Plaintiffs now acting on behalf of and for the benefit of

Defendants, have been responsible for luring many distributors away from Plaintiff Elepreneurs

U.S.

           82.      This narrative has resulted in Plaintiff Elepreneurs U.S.’s distributors tendering

their resignation and subsequently joining as distributors for Defendants under the false pretense

that Defendants have the rights to manufacture and sell the original formula of Plaintiff

Elepreneurs U.S.’s Elevate Smart Coffee™ product.11

           83.      The number of distributors who have been lured away due to the conduct of

Defendants and Defendants’ distributors, acting at the behest of Defendants, since the start of

Defendants’ “The Original Coffee” campaign, which, upon information and belief, informally

began sometime in November 2020, has been substantial.

           84.      For example, during the time period from November 1 through February 28, 2021,

Plaintiff Elepreneurs U.S. lost a total of 979 distributors. This represents a loss of an average of

8.15 distributors per day during this 120-day time period.

           85.      Even if this assessment is taken from the more conservative date of December 20,

2020, a total of 638 distributors of Plaintiff Elepreneurs U.S. were lost during this 70-day period

(December 20, 2020 – February 28, 2021). During this time span of 70 days, an average of 9.11

Elepreneurs U.S. distributors were lost per day.

           86.      Compared to the months of July through October 2020, a total of 450 Elepreneurs

U.S. distributors left the company (representing an average loss of 3.66 distributors per day during

this 123-day time period). Based on these comparisons, Plaintiff Elepreneurs U.S. experienced a


11
     As well as Plaintiffs’ Elevate Nitro® product.

First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                           Page 29 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 30 of 65 PageID #: 382




148% increase in the distributor loss rate percentage from December 20, 2020 through February

28, 2021 (i.e. starting from The Original Coffee Photo release described above) as compared to

the time period of July through October 2020 (prior to Defendants’ “The Original Coffee”

campaign).

         87.     The loss of distributors in the months following the Defendants’ launch of “The

Original Coffee” campaign reflects a notable trend. The loss of distributors for the time period of

July 1, 2020 through February 28, 2021 are as follows:

     Time Period                               Number of Distributor Resignations

 July            2020                                      152

 August         2020                                       106

 September       2020                                       89

 October         2020                                      103

 November 2020                                             176

 December       2020                                       297

 January        2021                                       251

 February       2021                                       255

         88.     The foregoing summary underscores the magnitude of the harm caused by

Defendants’ campaign – which produced an initial surge of resignations in the ensuing days after

Defendants’ launch of its “The Original Coffee” campaign.

         89.     Another meaningful metric that illustrates the harm caused by Defendants’ false

campaign involves a comparison of the loss rate of distributors from Plaintiff Elepreneurs U.S.




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                        Page 30 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 31 of 65 PageID #: 383




The following chart shows the average daily number of distributors leaving Plaintiff Elepreneurs

U.S. monthly from July 1, 2020 through March 18, 2021:


                                             Number of                     Average Daily Loss
       Time Period                        Distributors Lost         Rate of Distributors
      July           2020                          152                              4.90

      August        2020                           106                              3.42

      September      2020                              89                           2.97

      October        2020                          103                              3.32

      November 2020                                176                              5.87

      December      2020                           297                              9.58

      January       2021                           251                              8.10

      February      2021                           255                              9.11


         90.     Based on these figures, it is notable that once Defendants’ false “The Original

Coffee” campaign began in November 2020, the rate of Plaintiff Elepreneurs U.S.’s distributor

loss similarly began to significantly increase. As shown above, starting in November 2020,

Plaintiff Elepreneurs U.S. experienced a jump in the distributor loss rate from an average of 3.66

per day from July to October 2020 (prior to the initiation of Defendants’ campaign) to 5.87 per

day in November (during the nascent stage of this campaign) to 9.58 per day in December (when

the campaign expanded and accelerated). This trend carried over into the new year with a January

2021 loss rate of 8.10 distributors per day, and in February 2021 with a loss rate of 9.11 distributors

per day.




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                             Page 31 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 32 of 65 PageID #: 384




         91.     Given the direct relationship between the customer and the ex-distributor’s

downline and upline network, the damage to Plaintiff Elepreneurs U.S. by losing even one

distributor creates a snowball effect that is impossible to quantify.

         92.     Additionally, given that customers are inconsistent with their purchases, month by

month, Plaintiff Elepreneurs U.S. has been unable to determine the exact damage caused from the

loss of each of these ex-distributors who also take their customers with them, despite good faith

efforts to calculate the extent and scope of such loss.

         93.     This coordinated campaign by Defendants and Defendants’ distributors has had the

further consequence of causing confusion with the customers of Plaintiff Elepreneurs U.S.,

resulting in the mistaken belief that Defendants have “The Original Coffee” that Plaintiff

Elepreneurs U.S. formerly sold with great success.

         94.     These coordinated efforts have produced the desired result of customers purchasing

Defendants’ products resulting in the diminution of Plaintiff Elepreneurs U.S. sales revenue by

dramatic amounts.

         95.     As discussed above, all sales of Plaintiff’s coffee products (Elevate Smart

Coffee™, Elevate Nitro® Coffee and Elevate Max® Happy Coffee) are presently sold with a non-

DMHA/2-Amino-5 formula. The most successful of these 3 non-DMHA products remains the

Elevate Smart Coffee™ product.

         96.     Elevate Smart Coffee™. The sale of the non-DMHA version of Elevate Smart

Coffee™ began on November 21, 2019, and sold at the average rate of $869,309 per month through

the end of 2019 [based on less than two months of sales]. The non-DMHA Elevate Smart Coffee™

sales for 2020 sold at an average rate of $444,361 per month [based on 12 months of sales].

Notably, the ten months of sales from January 1-October 31, 2020 for non-DMHA Elevate Smart


First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                        Page 32 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 33 of 65 PageID #: 385




Coffee™ sales (the time period prior to Defendants false “The Original Coffee” campaign),

produced an average monthly sales rate of $494,980. The non-DMHA Elevate Smart Coffee™

sales for January 1 – April 30, 2021, sold at an average rate of $178,295 per month [based on four

months of sales].

         97.     This trend graphically illustrates the adverse impact that Defendants’ “The Original

Coffee” campaign has had on Elevate Smart Coffee™ sales-on a monthly basis metric: dropping

from $869,309 per month in 2019, and $444,361 per month in 2020, (a 48.8% drop). And, for the

time period of January 1 – April 30, 2021, average sales hit a rock bottom $178,295 per month.

This represents a 64% drop in average monthly sales of Elevate Smart Coffee™ of $494,980 for

the time period of January 1-October 31, 2020 (prior to the Defendants’ false “The Original

Coffee” campaign) compared to the first four months of 2021, which produced average monthly

sales of $178,295 (coming on the heels of the launch of Defendants’ false “The Original Coffee”

campaign).

         98.     Notably, the trend from last year to this year, for the narrow period of December 1,

2020 through April 30, 2021, reveals a similar negative financial impact on Elevate Smart

Coffee™ sales. Elevate Smart Coffee™ sales from December 1, 2019 through April 30, 2020

totaled $4,489,904 as compared to sales of $899,371 for the same time period from this past

December 1, 2020 through April 30, 2021. This represents a dramatic decline in Elevate Smart

Coffee™ sales on a year-to-year basis of $3,590,533 (representing a 79.9% reduction), evidencing

the consequences and impact of Defendant Amplifei’s “The Original Coffee” campaign.

         99.     Elevate Nitro® Coffee. Sales of the Elevate Nitro® Coffee have experienced a

similar declining trend line. From January 1 – December 31, 2020, monthly sales of this product

averaged $309,924 per month. The sales of this same product for the time period of January 1 –


First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                          Page 33 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 34 of 65 PageID #: 386




April 30, 2021 averaged $117,339 per month, representing a drop of 62% in average monthly sales

of this product.

         100.    Elevate Max® Happy Coffee. Sales of Plaintiff Elepreneurs U.S.’s Elevate Max®

Happy Coffee product have experienced a similar decline. Introduced on April 1, 2020, the Elevate

Max® Happy Coffee generated aggregate sales from April 1-December 31, 2020 of $7,482,272,

producing a monthly average sales volume of $831,363. Sales of the Elevate Max® Coffee from

January 1 – April 30, 2021 totaled $1,518,052, representing a monthly revenue generation of

$379,513 per month, a 54% drop in average monthly sales of this product for the time period of

April 1 – December 31, 2020.

Defendants Appropriation of Plaintiffs’ Elevate Max®+ Product

         101.    Plaintiffs developed a capsule based nootropic product in July 2020 and began

marketing it on or about August 1, 2020, under the name: “Elevate Max®+”. Elevate Max®+ is

manufactured by Alt Labs exclusively for Plaintiffs pursuant to the MSA.

         102.    Nootropics are generally characterized as products which have positive impacts on

mental skills, alertness, memory and mood. While nootropic products typically include various

ingredients, it is rare for the ingredients of caffeine, synephrine, yohimbine and L-Theanine to be

combined in the same product.

         103.    Elevate Max®+ has a unique, propriety blend of ingredients (or “constituent

components”) including, among others: caffeine, synephrine, yohimbine and L-Thenine. Alt Labs,

Plaintiffs’ manufacturing source as established in the MSA, is the only manufacturer known to

Plaintiffs to manufacture a product which includes this unique “fingerprint” combination of these

four (4) constituent components.




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                        Page 34 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 35 of 65 PageID #: 387




         104.    In September 2020, approximately 45-days after Plaintiffs began selling its Elevate

Max®+, Defendants began offering for sale a nootropic product under the name “HapiCaps.” As

discussed in further detail in the section titled “The Parallel Copying of Plaintiffs ‘Happiness’

Business Identity” below, the “Happy” designation by Defendants is an additional action co-opting

the historic business theme of Plaintiffs’ operations. Since its inception in 2017, Plaintiffs have

used the term “Happy”, “Happiness” and other “Happy” related designations as key identifiers of

its business and products, a fact that former CEO Robert Oblon knows quite well.

         105.    HapiCaps contain remarkably similar combinations of constituent components as

Elevate Max® + - most notably the highly unique combination of caffeine and L-Theanine.

HapiCaps is also sold via a capsule delivery system like Elevate Max® +.

         106.    A true and correct copy of the label for Elevate Max ® + found at

https://elevacity.com/details/345/happycoffeegroup appears below:




         107.    The listed ingredients for Elevate Max® + are:
                 Alpinia Galanga Extract (as EnXtra®), Phenylethylamine HCI, Caffeine,
                 L-Theanine, Guarana Extract, Rhodiola Rosea Extract, A-GPC (Alpha-
                 Glycerylphosphorylcholine), p-Synephrine HCI, Griffonia Simplicifolia
                 Extract, Bacopa Monnieri Extract, Green Tea, Green Coffee Bean Extract,
                 Yohimbine HCI, Cocoa Bean Extract (as Cocobuterol™)

First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                         Page 35 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 36 of 65 PageID #: 388




         108.    A     true   and     correct    copy   of   the   label   for   HapiCaps     found    at

www.hapinss.com/details/11/amplifeistart, appears below:




         109.    The listed ingredients for HapiCaps are:
                 Caffeine Anhydrous, Infinergy™ (dicaffeine Malate), p-Synephrine HCL,
                 Yerba Mate Leaf Extract, Yohimbine HCL, L-Theanine, panax Ginseng
                 Extract, Rosemary Leaf Powder, Eleuthero Root Extract, Cayenne Pepper
                 Fruit Powder, BioPerine® (Black Pepper Extract), Vegetarian Capsule,
                 Calcium Silicate, Silicon Dioxide, Magnesium Stearate.

         110.    Both products contain the same stimulant ingredients of caffeine, synephrine and

yohimbine, as well as the amino acid analog L-Theanine which is a calming agent. Yohimbine is

most commonly used in products associated with erectile dysfunction treatment and is rarely used

in nootropic products, although it is often used in other products within the nutritional supplement

industry. Based on information and belief, yohimbine is used for this type of nootropic product

by only one manufacturer, that being Alt Labs.

         111.    Given these facts and circumstances, it is clear that HapiCaps was developed by

Defendants by infringing upon Plaintiffs’ propriety rights in Elevate Max® + either by interference

with Plaintiffs’ exclusive licensing rights under the MSA with Alt Labs (and misappropriating

those rights) or via reverse engineering of HapiCaps from samples of the Elevate Max® + product.

First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                              Page 36 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 37 of 65 PageID #: 389



                                                                 TM
Defendants Appropriation of Plaintiffs’ Hemplevate                    Product

         112.        Plaintiff Elepreneurs U.S. began selling a hemp based product under the name
                 TM
“Hemplevate           ” in August 8, 2019.    12
                                                   HemplevateTM is manufactured by Alt Labs exclusively

for Plaintiffs pursuant to the MSA.

         113.        On or about August 2020, Defendants began offering for sale a product marketed

under the name “Hemplifei”, also a hemp based product.

         114.        Defendants marketing and sale of the Hemplifei product is a virtual copy of the
                TM
Hemplevate           product sold by Plaintiff Elepreneurs U.S. including a nearly identical name as well

as strikingly similar constituent components, tastes, and application methodologies (i.e. dropper

delivery systems).

         115.        Several key factors denote Defendants’ copying of Plaintiffs’ Hemplevate™

product: (i) liquid form with a dropper delivery system; (ii) hemp-based product; (iii) the word

“hemp” in the name; (iv) the word “hemp” comprising the first 4 letters of the product name; (v)

mint flavor; (vi) a three-syllable name pronunciation; and (vii) the word “Hemp” on the front of

the label is denoted by a color distinct from the remainder of the product name.

         116.        The following product pictures demonstrate Defendants’ replication for

Defendants’ Hemplifei product of Plaintiffs’ specially developed packaging design used for

Plaintiff’s Hemplevate™ product.




12
   Plaintiff Elepreneurs U.S. has temporarily halted the sale of its Hemplevate product due to the various restrictions
imposed by state authorities regarding the sale of hemp-based products. Its current business plan calls for the
resumption of sale of this product, pending clarification of the regulatory environment.

First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                                         Page 37 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 38 of 65 PageID #: 390



                                            TM
Visual Sample Of Plaintiffs’ Hemplevate                Visual Sample Of Defendants Hemplifei




                                                                                  TM
         117.    The constituent components for each of Plaintiffs’ Hemplevate         and Defendants’

Hemplifei Products are as follows:
                                                              TM
         Constituent Components of Plaintiffs’ Hemplevate          Product




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                            Page 38 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 39 of 65 PageID #: 391




         Constituent Defendants Hemplifei Product




                                TM
         118.     Hemplevate         is manufactured by Alt Labs exclusively for Plaintiffs pursuant to

the MSA.
                                                           TM
         119.     The list of ingredients for Hemplevate        are:
                Soluble Full-Spectrum Phytocannabinoid Extract Blend (Water, Olive Oil,
                Industrial Hemp Oil Extract, Natural Flavor, Echinacea Angustifolia Extract,
                Flax Seed Oil Extract), Water, Xylitol, Natural Flavors, Malic Acid, Stevia
                Leaf Extract, Potassium sorbet (sic) [Sorbate], Sodium Bonzoate (sic)
                [Benzoate].

         120.     The list of ingredients for Hemplifei are:
                Water-Soluble Cannabinoids From Full-Spectrum Hemp Extract, Purified
                Water, Xylitol, Natural Flavors, Coconut Oil, Malic Acid, Potassium Sorbate.




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                            Page 39 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 40 of 65 PageID #: 392




         121.    As shown in the table below, the sole essential and efficacious constituent

components, active ingredients, of Hemplevate™ and Hemplifei are identical:


         SOLE ESSENTIAL AND EFFICACIOUS                      SOLE ESSENTIAL AND EFFICACIOUS
          CONSTITUENT COMPONENT LIST                          CONSTITUENT COMPONENT LIST
                              TM
               HEMPLEVATE                                                 Hemplifei
 Water-Soluble Full-Spectrum                            Water-Soluble Cannabinoids From Full-
 Phytocannabinoid Extract Blend                         Spectrum Hemp Extract

 Purified Water                                         Purified Water

 Xylitol                                                Xylitol

 Natural Flavors                                        Natural Flavors

 Malic Acid                                             Malic Acid

 Potassium Sorbate                                      Potassium Sorbate

                                                                            TM
         122.    The other constituent components in the Hemplevate              product (for example,

Stevia Leaf extract and Sodium Benzoate) and the other constituent components in the Hemplifei

product (for example, Coconut Oil) are:

                         (i)      Non-essential components;

                        (ii)     Appear only in trace amounts in the respective products; and

                        (iii)    Are functionally irrelevant (i.e. as to the product composition,
                                 efficacy, and pharmacological impact).

         123.    Based on information and belief, the only purpose of including the Coconut Oil

component in the Hemplifei product is for:

                         (i)     marketing purposes and/or

                        (ii)     to create the illusion of a distinction from the composition of other
                                 existing products, including the Hemplevate™ product.




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                            Page 40 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 41 of 65 PageID #: 393




         124.    Given these facts and circumstances, it is clear that Hemplifei was developed by
                                                                            TM
Defendants by infringing upon Plaintiffs’ propriety rights in Hemplevate         either by interference

with Plaintiffs’ exclusive licensing rights under the MSA with Alt Labs (and misappropriating
                                                                                       TM
those rights) or via reverse engineering of Hemplifei from samples of Hemplevate            .

         125.    In addition to the foregoing, Defendants have infringed upon the trademark rights

of SHRG IP in its HemplevateTM trademark which is pending registration conferral by the USPTO

on the Principal Register. [See ¶ 171 below].

The Parallel Copying of Plaintiffs “Happiness” Business Identity

         126.    Since the inception of Plaintiff Elepreneurs U.S. business operations (known at that

time as “Elepreneur” or “Elepreneurs”) in May of 2018, and continuing thereafter, Plaintiffs have

used the term “Happy”, “Happiness” and other “Happy”- related designations as key identifiers of

its business and products. This is a fact that Plaintiff Elepreneurs U.S.’s former CEO and founder,

Oblon, knows quite well. Plaintiff Elepreneurs U.S.’ uses the happiness concept as an overarching

theme continues to this day.




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                           Page 41 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 42 of 65 PageID #: 394




Example of Plaintiff Elepreneurs U.S. “Happy” Products/Concepts (Circa 2019 To Present)




         127.    In March 2021, Defendants co-opted the historic business theme of Plaintiffs’

operations using the “Happy” and “Happiness” concepts.


Example of Defendants’ “Happy” Products/Concept (Circa March 2021)




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                    Page 42 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 43 of 65 PageID #: 395




Plaintiff Elepreneurs U.S. “Happy”/ “Happiness” Conventions

         128.    This Happy/Happiness branding concept has been utilized by Plaintiffs in

connection with its distributor conventions since February 2019. The following two images are

from Plaintiffs “Happiness Experience” convention held in February 2019; more than a year

before either Defendant existed. These two images show Defendants’ CEO/founder, Robert

Oblon, standing on the stage at Plaintiff’s “Happiness Experience” convention at a time when

Oblon was the CEO of Plaintiff Elepreneurs U.S.:




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                  Page 43 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 44 of 65 PageID #: 396




         129.    The following two photographs are from Plaintiff Elepreneurs U.S.’s “Happiness

Elevation” convention held in October 2019; almost six months before either Defendant company

was created:




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                     Page 44 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 45 of 65 PageID #: 397




Defendants’ “The Happiness Convention”

         130.    The following is a picture from the website of Defendant Amplifei promoting its

“The Happiness Convention,” in 2021.




Admission by Defendants’ CEO/Founder that Plaintiffs are “The Happy Co.”
         131.    Notably, Defendants’ CEO/founder, Oblon, admits that “The Happy Co.” is a

business concept of Plaintiffs by virtue of the fact that he listed his credentials on his Facebook

page as “Former Founder At The Happy Co.” See Exhibit 7, Oblon’s Facebook page.

         132.    THE HAPPY CO. is the formal registered assumed name designation of Plaintiffs

Elepreneurs Holdings and Elepreneurs U.S.

Statements By Defendants’ CEO/Founder About Harming Plaintiffs’ Business

         133.    Based on Facebook page purporting to be that of Defendants’ CEO/Founder Robert

Oblon, Oblon has made certain not so subtle threats regarding his animus toward the Plaintiffs.

For example, on February 13, 2021, Oblon posted the statement: “I’m coming for ever (sic) thing

they took from our family . . .” with a lion aggressively tearing at its suit while roaring. Leaving

no doubt as to his motives and state of mind, Oblon (Defendants’ CEO/Founder) posted the same

photo and statement (but this time correcting only a portion of the erroneous syntax) on April 20,

2021: “I’m coming for every thing (sic) they took from our family . . .” with the same lion photo.


First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                         Page 45 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 46 of 65 PageID #: 398




This is further evidence that Defendants’ actions are not accidental or isolated, but are instead part

of an orchestrated scheme to harm Plaintiffs and its business. See Exhibit 8, Oblon’s Facebook.




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                          Page 46 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 47 of 65 PageID #: 399




         134.    Defendants have misappropriated and utilized Plaintiffs’ proprietary and
                                                                              TM
intellectual property rights in Plaintiffs’ Elevate Max® +, Hemplevate             and Elevate Smart

Coffee™ products through the marketing and sale of, respectively, Defendants’ HapiCaps,

Hemplifei, and “AMP THE ORIGINAL COFFEE” products (and “The Original Coffee”

marketing and promotion campaign) without obtaining a license from, or the permission of

Plaintiffs, to the detriment of Plaintiffs’ business operations.

         135.    Thereby Defendants, each founded by their CEO Robert Oblon, who is the former

CEO of Plaintiffs, are doing the very things that CEO Oblon is prohibited from doing directly

pursuant to the terms of the “Multi-Party Settlement Agreement,” dated February 28, 2020

(detailed in Footnote 3, page 8 of this First Amended Complaint).

                                         CAUSES OF ACTION

                                                  COUNT I:
                      Claims by Plaintiffs Elepreneurs U.S. and SHRG IP for
                          Violations of Section 43(a) of the Lanham Act

         136.    Plaintiffs incorporate by this reference all of the allegations above as if fully set

forth here.

         137.    Defendants have violated Section 43(a) of the Lanham Act, Title 15 United States

Code § 1125(a)(1)(A) and (B) (“Section 43(a) of the Lanham Act”), by false association and false

advertising. See Lexmark Int’l, Inc. v. Static Control Components, Inc., 134 S. Ct. 1377, 1384

(2014) (“Section 1125(a) thus creates two distinct bases of liability: false association, §

1125(a)(1)(A), and false advertising, § 1125(a)(1)(B).”).

         138.    Defendants’ conduct described above constitutes: a false designation of origin; a

false or misleading description of fact; and a false or misleading representation of fact which: (A)

is likely to cause confusion, or to cause mistake, or to deceive as to the affiliation, connection, or


First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                          Page 47 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 48 of 65 PageID #: 400




association of Defendants with Plaintiffs or its products, or as to the origin or sponsorship of

Defendants’ goods, services or commercial activities with Plaintiffs’ products, or (B) in

commercial advertising or promotion, misrepresents the nature, characteristics, and qualities of

Defendants’ goods, services, or commercial activities. See § 1125(a)(1)(A) & (B).

         139.     Defendants’ use in commerce of the phrases “HapiCaps,” “Hemplifei” and “The

Original Coffee” as well as the cumulative effect of Defendants’ copying/replication/conversion

of Plaintiffs’ Branding Indicia, ingredient lists, trade dress, marketing terminology and poaching

of distributors for its products in connection with the sale, offering for sale, and/or marketing of

materially identical products to the same targeted clientele is without Plaintiffs’ consent and is

likely to cause confusion, or to cause mistake, or to deceive as to the affiliation, connection, or

association of Defendants with Plaintiffs, as to the origin, sponsorship, or approval by Plaintiffs’

of Defendants’ products or the commercial activities alleged herein.           Such acts constitute

violations of Section 43(a) of the Lanham Act (§ 1125(a)(1)(A)), and Plaintiffs have been and will

continue to be injured as a result.

         140.    Defendants are willfully and intentionally trading on Plaintiffs’ reputation and the

success of Plaintiffs’ products described above, for example with respect to the “original” version

of Plaintiffs’ Elevate Smart Coffee product, to cause confusion as to the source and ownership of

such products and associated rights to same.

         141.    Moreover, Defendants’ representations that its “The Original Coffee” product

includes “2amino5” (which Defendants prominently display on all of their marketing/technical

materials, advertisements and coffee product labels) are false and misleading. Defendants know

that Plaintiffs’ original coffee products (which success Defendants are now seeking to emulate in

order to steal Plaintiffs’ competing business) contained a stimulant compound comprised of 2-


First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                          Page 48 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 49 of 65 PageID #: 401




Amino-5-Methylheptane, the substance banned in April 2019 by the FDA from use in nutritional

supplements such as Defendants’ products. The use of “2amino5” on the label and marketing

materials of a product being falsely touted as “The Original Coffee” is intended to mislead

consumers/distributors not just as to the origin of the product but also as to its material

properties/characteristics/qualities, namely that it contains the now-banned 2-Amino-5 compound.

These misrepresentations are intended to confuse consumers into purchasing Defendants’ product

instead of Plaintiffs’ superior products and are also used to further induce the distributors of

Plaintiff Elepreneurs U.S. to terminate their relationship with Plaintiff Elepreneurs U.S. and sign

up as a distributor with Defendants. When successful, these conversions are seemingly premised

on Defendants falsely implanting in the minds of those customers/distributors that Defendants now

have the ability to manufacture Plaintiffs’ prior original coffee product which had been extremely

popular with consumers and garnered Plaintiffs’ distributors substantial income.        Such acts

constitute violations of Section 43(a) of the Lanham Act (§ 1125(a)(1)(B)), and Plaintiffs have

been and will continue to be injured as a result.

         142.    As a result of Defendants’ knowing, intentional and willful violations of the

Lanham Act, Plaintiffs Elepreneurs U.S. and SHRG IP are entitled to actual and treble damages in

excess of the minimum jurisdictional limits of this Court, including those damages described in 15

U. S. C. § 1117. Accordingly, Plaintiffs seek an award of Defendants’ respective profits and any

actual damages sustained by Plaintiffs, as well as an enhancement of the amounts found as actual

damages not exceeding three times such amounts. 15 U.S.C. §§ 1117(a) & 1117(c).

         143.    Additionally, Plaintiffs seek the delivery and destruction of all articles of

Defendants’ improper and infringing products, marketing materials, and packaging which violate

Section 43(a) of the Lanham Act as alleged above. 15 U.S.C. § 1118.


First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                        Page 49 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 50 of 65 PageID #: 402




         144.    Additionally, Plaintiffs seek permanent injunctive relief restraining Defendants

from further violating Section 43(a) of the Lanham Act in the manners alleged above because: (a)

Plaintiffs have suffered and/or will suffer an irreparable injury; (b) other remedies available at law,

such as monetary damages, are inadequate to fully compensate Plaintiffs for that injury; (c) a

remedy in equity is warranted; and (d) the public interest will not be disserved by an injunction,

permanent or otherwise. 15 U.S.C. § 1116(a).

         145.    Additionally, upon information and belief, Defendants’ alleged misconduct is

willful, intentional, and/or conducted in bad faith, thereby rendering this case exceptional within

the meaning of Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a), for which Plaintiffs seek

an award of its reasonable attorney fees for this action and any appeals thereof pursuant to

applicable law.

                                                 COUNT II:
                     Claims by Plaintiffs Elepreneurs U.S. and SHRG IP for
          Unfair Competition – Section 16 of the Texas Business and Commerce Code

         146.    Plaintiffs incorporate by this reference all of the allegations above as if fully set

forth here.

         147.    Defendants’ actions at issue constitute unfair competition in violation of Chapter

16 of the Texas Business & Commerce Code.

         148.    Plaintiffs’ product lines, including the Elevate Smart Coffee™ product, and

Branding Indicia are famous, recognized and distinctive as demonstrated not only by their

commercial success, but also Defendants’ attempts to copy these product lines as well as Plaintiffs’

Branding Indicia in an effort to undercut Plaintiffs’ market to steal Plaintiffs’ customers and

distributors. Plaintiffs have made use of these product lines and Branding Indicia for years

resulting in millions of dollars of revenue based on nationwide and international sales, including


First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                           Page 50 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 51 of 65 PageID #: 403




specifically sales in the state of Texas. Moreover, Plaintiffs have sought (and received) federal

trademark registrations for its Branding Indicia. Plaintiffs have and continue to actively monitor

and control any use of its product lines and Branding Indicia to prohibit any unauthorized or

impermissible uses. In particular, Plaintiffs have adopted a comprehensive plan for the robust

protection of its intellectual property including the protection of its trademarks and Branding

Indicia and thus an expansive approach is part of the ordinary course of business.

         149.    Defendants’ use of the phrases “HapiCaps,” “Hemplifei” and “The Original

Coffee” (labeled as coming “with 2amino5”) as well as the cumulative effect of Defendants’

copying/replication/conversion of Plaintiffs’ Branding Indicia, ingredient lists, trade dress,

marketing terminology and poaching of distributors in connection with the sale, offering for sale,

and/or marketing of materially identical products to the same targeted clientele causes dilution of

the distinctive quality of these product lines and Branding Indicia of Plaintiffs, and Plaintiffs’

distinctive proprietary rights inherent in same. Defendants’ efforts are calculated to deceive the

relevant consuming public into accepting and purchasing Defendants’ products in the mistaken

belief that they are either Plaintiffs’ products, or that they are sponsored by, connected with, or

supplied under the supervision of Plaintiffs. These efforts come years after Plaintiffs began selling

its superior products using the Branding Indicia and trademarks referenced herein. Defendants’

emulation of these products, Branding Indicia and trademarks is the result of Defendants’ desire

to disrupt and harm Plaintiffs’ business by creating a likelihood that the consuming public with be

confused or deceived.

         150.    Defendants’ actions constitute dilution, unfair competition, palming of, passing off,

and misappropriation of Plaintiffs’ rights under Tex. Bus. & Comm. Code, § 16.103. Defendants’

actions usurp, and will continue to usurp, the goodwill and reputation earned by Plaintiffs, and


First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                           Page 51 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 52 of 65 PageID #: 404




permit Defendants to readily obtain consumer acceptance of goods and services offered for sale,

and to give Defendants’ goods and services a quality they would not otherwise have, all at

Plaintiffs’ expense.

         151.    As a direct and proximate result of Defendants’ conduct, Plaintiffs have suffered

and will continue to suffer damages including, without limit, the loss of revenue, reputation,

goodwill, and exclusivity in Plaintiffs’ trademarks, in an amount to be proven at trial.

         152.    As a direct and proximate result of Defendants’ conduct, Plaintiffs have suffered

damages, and Defendant has been unjustly enriched and should be ordered to disgorge any and all

profits earned as a result of such unlawful conduct pursuant to § 16 of the Texas Business and

Commerce Code.

         153.    Unless enjoined by this Court, Defendants’ above-described conduct will continue

to cause irreparable injury, for which Plaintiffs have no adequate remedy at law, in the nature of

injury to Plaintiffs’ reputation, goodwill, and trademarks, as well as confusion and deception

among consumers. Plaintiffs are entitled to injunctive relief pursuant to § 16.103(c) and/or §

16.104 of the Texas Business and Commerce Code.

         154.    Defendants’ acts have been and are grossly negligent, deliberate, willful,

intentional, in bad faith, malicious, with full knowledge and conscious disregard of Plaintiffs’

rights, with intent to cause confusion and dilution, and to trade off Plaintiffs’ vast goodwill in its

trademarks, making this an exceptional case entitling Plaintiffs to injunctive relief and enhanced

damages and attorneys’ fees as provided under § 16.104 of the Texas Business and Commerce

Code and/or Texas Civil Practice & Remedies Code § 41.003.




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                          Page 52 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 53 of 65 PageID #: 405




                                                 COUNT III:
                         Claims by Plaintiffs Elepreneurs U.S. and SHRG IP for
                     Misappropriation of Trade Secrets and Proprietary Information

         155.    Plaintiffs incorporate by this reference all of the allegations above as if fully set

forth here.

         156.    Plaintiffs possess and own certain Trade Secrets as outlined in detail above. These

Trade Secrets are not only incredibly important and valuable to Plaintiffs as they reflect the inner

workings of Plaintiffs’ business, products and financial information, but are also maintained in

secrecy by Plaintiffs so as to be known only to necessary, high-ranking employees and executives

(including Defendants’ CEO Robert Oblon during his employment with Plaintiffs).                World

Ventures Mktg., LLC v. Rogers, No. 4:18-cv-00498, 2018 WL 4169049, at *8 (E.D. Tex. Aug. 30,

2018) (“[A]t the preliminary injunction stage, a plaintiff need not establish that a defendant

actually misappropriated any trade secrets; the fact that a defendant is in a position to possibly use

trade secrets is sufficient to warrant injunctive relief.”).

         157.    These proprietary rights were acquired by Defendants through a breach of a

confidential relationship or were discovered by Defendants through improper means. These

improper means include by learning of these Trade Secrets from Defendants’ CEO/Founder Robert

Oblon and/or Plaintiffs’ former employees and/or distributors and/or suppliers who only became

aware of the Trade Secrets based on their relationship and/or employment with Plaintiffs which

included various obligations, confidentiality provisions, non-compete provisions and express

and/or implied duties to Plaintiffs (which Oblon has breached as set forth below based in part on

the active participation of Defendants).

         158.    Defendants’ use of Plaintiffs’ Trade Secrets did not end with Defendants simply

making use of information known to or communicated by Defendants’ CEO/Founder Oblon, but


First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                          Page 53 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 54 of 65 PageID #: 406




instead included additional steps of systematically converting Plaintiffs’ distributors over to

Defendants and then using additional levels of information improperly communicated by those

distributors in violation of their agreements with Plaintiffs. In the same manner that Defendants’

stole Plaintiffs upline and downline distributor network, Defendants misappropriated Trade

Secrets learned based on these different tiers of distributors to reach every level of Plaintiffs’

business.

         159.    Defendants have utilized and exploited these Trade Secrets in order to unfairly

compete with Plaintiffs by emulating Plaintiffs’ business including by utilizing Plaintiffs’

confidential distributor, customer, financial and product information to knowingly, intentionally,

and irrevocably damage Plaintiffs’ business.

         160.    As a proximate cause of Defendants’ misappropriation of Trade Secrets and

proprietary information, Plaintiffs Elepreneurs U.S. and SHRG IP incurred and are incurring

damages and are entitled to damages in excess of the minimum jurisdictional limits of this Court.

         161.    Plaintiffs Elepreneurs U.S. and SHRG IP have no adequate remedy at law and are

suffering irreparable injury as a result of Defendants’ actions. Plaintiffs Elepreneurs U.S. and

SHRG IP are entitled to injunctive relief against Defendants pursuant to applicable law.

                                                 COUNT IV:
                        Claims by Plaintiffs Elepreneurs U.S. and SHRG IP
                         for Statutory Misappropriation of Trade Secrets

         162.    Plaintiffs Elepreneurs U.S. and SHRG IP incorporate by this reference all of the

allegations above as if fully set forth here.

         163.    Plaintiffs possess and own certain valuable and secretive Trade Secrets as outlined

in this Amended Complaint as well as Count III above.




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                         Page 54 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 55 of 65 PageID #: 407




         164.    Without consent and authorization by Plaintiffs Elepreneurs U.S. and SHRG IP,

Defendants knowingly misappropriated, utilized, made copies of, communicated, or transmitted

Plaintiffs’ proprietary rights in and to these Trade Secrets. This includes, but is not limited to,

Defendants utilizing Plaintiffs’ Trade Secrets to steal or convert Plaintiffs’ distributors, customers,

product suppliers/manufacturers and to otherwise deliberately damage Plaintiffs’ business. These

efforts have not only caused Plaintiffs millions of dollars of damages in the form of lost revenue,

but have also resulted in Plaintiffs losing hundreds of distributors since Defendants began their

operations.

         165.    Defendants, utilizing these Trade Secrets to knowingly, intentionally, and

irrevocably damage Plaintiffs’ business, have engaged in the “Misappropriation” of the Trade

Secrets by “Improper means,” as such terms are defined by the Texas Uniform Trade Secrets Act,

§ 134A.001 and 134A.002, of the Texas Civil Practice and Remedies Code.

         166.    Defendants’ misappropriation was both willful and malicious.

         167.    Plaintiffs Elepreneurs U.S. and SHRG IP were proximately damaged as a result of

Defendants’ conduct, and Plaintiffs are entitled to recover damages in excess of the minimum

jurisdictional limits of this Court for Defendants’ misappropriation, including both actual damages

caused by the misappropriation, and the unjust enrichment Defendants received as a result of their

misappropriation that is not taken into account in computing actual damages.

         168.    Plaintiffs Elepreneurs U.S. and SHRG IP have no adequate remedy at law and are

suffering irreparable injury as a result of Defendants’ actions. Plaintiffs Elepreneurs U.S. and

SHRG IP are entitled to injunctive relief pursuant to applicable law.




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                           Page 55 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 56 of 65 PageID #: 408




                                                  COUNT V:
                                 Claims by Plaintiff SHRG IP for
                      Common Law Trademark Infringement and Misappropriation

         169.    Plaintiffs incorporate by this reference all of the allegations above as if fully set

forth here.

         170.    Defendants’ use of the “Hemplifei” product designation constitutes common-law

trademark infringement and misappropriation of the goodwill and affiliation of Plaintiff SHRG

IP’s trademark: “Hemplevate™”.             In particular, Defendants’ actions satisfy all elements of

common law trademark infringement: (1) the name Plaintiff SHRG IP seeks to protect is eligible

for protection; (2) Plaintiff SHRG IP is a senior user of the name; and (3) there is a likelihood of

confusion between the Plaintiff SHRG IP’s mark and that of Defendants. Zapata Corp. v. Zapata

Trading Intern., Inc., 841 S.W.2d 45, 47 (Tex. App.—Houston [14th Dist.] 1992, no writ).

         171.    The “HemplevateTM ” trademark owned by SHRG IP is pending registration as a

Section 1(a) federally registered trademark on the Principal Register with the United States Patent

& Trademark Office (“USPTO”) (15 U.S.C. § 1051(a)). This trademark was originally filed under

15 U.S.C. § 1051(b) on an “Intent To Use” basis on January 10, 2020 (as evidenced by Serial No.

88/754316 issued by the USPTO). This Section 1(b) application was granted a Notice of

Allowance by the USPTO on December 8, 2020. On February 18, 2021, Plaintiff SHRG IP filed

a Statement of Use with the USPTO, thus clearing the final predicate to have this application

considered for registration on the Principal Register of the USPTO, under Section 1(a) (15 U.S.C.

§ 1051(a)). Subsequent filings were made by Plaintiff SHRG IP to address final requested

clarifications of this Section 1(a) application and at present this trademark is procedurally

positioned for conferral of full registration status on the Principal Register by the USPTO.




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                          Page 56 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 57 of 65 PageID #: 409




         172.    Plaintiff’s “Hemplevate™” trademark has been in use since August 8, 2019, which

is well before Defendants even existed. As such, there is no dispute that Plaintiffs are the senior

users.

         173.    Defendants’ use of the confusingly similar “Hemplifei” name is not only strikingly

similar to Plaintiff’s “Hemplevate™”, but Defendants have effectively emulated Plaintiff’s trade

dress and Branding Indicia for these products to further exacerbate consumer confusion. As such,

there is a likelihood of confusion.

         174.    As a result of Defendants’ common-law trademark infringement and

misappropriation of the goodwill of the Hemplevate trademark, Plaintiff SHRG IP is entitled to

damages in excess of the minimum jurisdictional limits of this Court.

         175.    Plaintiff SHRG IP has no adequate remedy at law and is suffering irreparable injury

as a result of Defendants’ actions. Plaintiff SHRG IP is entitled to injunctive relief against

Defendants pursuant to applicable law.

                                                 COUNT VI:
          Claims by Plaintiffs Sharing Services, Elepreneurs Holdings, and Elepreneurs U.S.
                           for Tortious Interference with Contracts

         176.    Plaintiffs Sharing Services, Elepreneurs Holdings, and Elepreneurs U.S.

incorporate by this reference all of the allegations above as if fully set forth here.

         177.    Defendants have willfully and intentionally interfered with numerous contracts

and/or relationships and such interference has caused substantial and direct harm to Plaintiffs.

Community Health Sys. Prof’l Servs. v. Hansen, 525 S.W.3d 671, 689 (Tex. 2017).

         178.    Plaintiffs Sharing Services, Elepreneurs Holdings, and Elepreneurs U.S. have an

existing contract with Alternative Laboratories, LLC (“Alt Labs”) pursuant to that certain




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                           Page 57 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 58 of 65 PageID #: 410




“Manufacturing and Supply Agreement” dated August 27, 2018 (defined earlier in this Amended

Complaint as the “MSA”).

         179.    Defendants were aware of the existence of the MSA between Plaintiffs Sharing

Services, Elepreneurs Holdings and Elepreneurs U.S. and Alt Labs. Defendants willfully and

intentionally acted to interfere with the MSA by contacting Alt Labs for the primary purpose of

seeking to tortiously interfere with the MSA such as to either interfere with Plaintiffs’ exclusivity

regarding the relevant products discussed above, interfere with Plaintiffs’ supply of the relevant

products and/or to gain access to Plaintiffs’ product formulations to emulate those products.

Despite the fact that there are numerous potential suppliers Defendants could have selected,

Defendants deliberately elected to contact Plaintiffs’ established and exclusive supplier of the

relevant products.

         180.    Plaintiffs Sharing Services, Elepreneurs Holdings and Elepreneurs U.S. also have

existing contracts with its numerous distributors that are valid and subject to interference. This

includes, without limitation, the various distributors referenced above which Defendants have now

caused to leave Plaintiffs and instead sign on as distributors for Defendants resulting in direct harm

to Plaintiffs.

         181.    Defendants willfully and intentionally acted to interfere with these contracts by,

inter alia, falsely promoting the replicated “Original” Elevate Smart Coffee™ version sold by

Plaintiff Elepreneurs U.S. as a product owned by Defendants under the name “The Original

Coffee” which Defendants falsely designate includes the banned “2amino5” compound.

Defendants knew its actions would result in the termination of the valuable contractual

relationships by Plaintiff Elepreneurs U.S. and its independent contractor distributors, which in




First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                          Page 58 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 59 of 65 PageID #: 411




fact, did occur as demonstrated in detail above. This has led to hundreds of distributors leaving

Plaintiffs, many of which have now been converted to distributors of Defendants.

         182.    As a proximate cause of the tortious interference with contracts engaged in by

Defendants as described above, Plaintiffs Sharing Services, Elepreneurs Holdings and Elepreneurs

U.S. were injured and Defendants caused these Plaintiffs actual damage or loss in excess of the

minimum jurisdictional limits of this Court.

         183.    Plaintiffs Sharing Services, Elepreneurs Holdings and Elepreneurs U.S. have no

adequate remedy at law and are suffering irreparable injury as a result of Defendants’ actions.

Plaintiffs are entitled to injunctive relief pursuant to applicable law.

         184.    Defendants’ acts have been and are grossly negligent, deliberate, willful,

intentional, in bad faith, malicious, with full knowledge and conscious disregard of Plaintiffs’

rights entitling Plaintiffs to injunctive relief and enhanced damages and attorneys’ fees as provided

under Texas Civil Practice & Remedies Code § 41.003.

                                                COUNT VII:
    Claims by Plaintiff Sharing Services, Elepreneurs Holdings, and Elepreneurs U.S. for
                      Tortious Interference with Business Relationships

         185.    Plaintiffs incorporate by this reference all of the allegations above as if fully set

forth here.

         186.    Defendants were aware of the existence of business relationships between these

Plaintiffs Sharing Services, Elepreneurs Holdings and Elepreneurs U.S., on one hand, and on the

other hand: (a) Alt Labs, and (b) Plaintiffs’ distributors.

         187.    Defendants have willfully and intentionally interfered with numerous of the

foregoing business relationships and such interference has caused substantial and direct harm to

Plaintiffs. Coinmach Corp. v. Aspenwood Apt. Corp., 417 S.W.3d 909, 923 (Tex. 2013).


First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                          Page 59 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 60 of 65 PageID #: 412




         188.    Through unlawful or tortious acts outlined in detail above, Defendants interfered

with the relationships including by falsely contacting Alt Labs under the guise of introducing them

to a new potential client but really obtaining or trying to obtain proprietary information about

Plaintiffs’ products and falsely promoting the “Original” coffee as a copy of Plaintiffs’ product to

lure customers, employees and/or distributors away from Plaintiffs.

         189.    As a proximate cause of Defendants’ tortious interference with Plaintiffs’ Sharing

Services, Elepreneurs Holdings and Elepreneurs U.S. business relationships, Plaintiffs Sharing

Services, Elepreneurs Holdings and Elepreneurs U.S. have been damaged in excess of the

minimum jurisdictional limits of this Court.

         190.    Plaintiffs Sharing Services, Elepreneurs Holdings and Elepreneurs U.S. have no

adequate remedy at law and are suffering irreparable injury as a result of Defendants’ actions.

Plaintiffs are entitled to injunctive relief pursuant to applicable law.

         191.    Defendants’ acts have been and are grossly negligent, deliberate, willful,

intentional, in bad faith, malicious, with full knowledge and conscious disregard of Plaintiffs’

rights entitling Plaintiffs to injunctive relief and enhanced damages and attorneys’ fees as provided

under Texas Civil Practice & Remedies Code § 41.003.

                                                COUNT VIII:
    Claims by Plaintiff Sharing Services, Elepreneurs Holdings, and Elepreneurs U.S. for
                    Knowing Participation in Breach of Fiduciary Duty

         192.    Plaintiffs incorporate by this reference all of the allegations above as if fully set

forth here.

         193.    Defendants have knowingly participated in the breach of Robert Oblon’s fiduciary

duty to Plaintiffs. The requisite elements for a claim of knowing participation in breach of

fiduciary duty are: (1) the existence of a fiduciary relationship; (2) that the third party knew of the


First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                           Page 60 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 61 of 65 PageID #: 413




fiduciary relationship; and (3) that the third party was aware that it was participating in the breach

of a fiduciary relationship. D’Onofrio v. Vacation Publ'ns, Inc., 888 F.3d 197, 216 (5th Cir. 2018)

          194.   Robert Oblon – by virtue of his prior employment relationship with Plaintiff

Elepreneurs U.S. and Chairman of the Board of Plaintiff Sharing Services – has a continuing and

ongoing fiduciary duty to Plaintiffs. Miller Paper Co. v. Roberts Paper Co., 901 S.W.2d 593, 598

(Tex. App.—Amarillo 1995, no writ) (noting employee’s duty not to use confidential information

against employer “survives termination of employment”); Abetter Trucking Co. v. Arizpe, 113

S.W.3d 503, 512 (Tex. App.—Houston [1st Dist.] 2003, no pet.) (employee may not appropriate

a company’s trade secrets or “carry away confidential information, such as customer lists”);

Sharma v. Vinmar Int’l, Ltd., 231 S.W.3d 405, 424 (Tex. App.–Houston [14th Dist.] 2007, no pet.)

(fiduciary obligation not to use trade secret information acquired during the employment

relationship in a manner adverse to the employer survives the termination of the employment

relationship); NCH Corp. v. Broyles, 749 F.2d 247, 254 (5th Cir. 1985) (“[e]ven in the absence of

a contract not to disclose confidential information, an agent has a duty ... after the termination of

the agency not to use or to disclose . . . trade secrets . . . or other similar confidential matters . .

.[.]”).

          195.   Defendants – which are entities created and operated by Robert Oblon, his wife,

and their associates specifically to unfairly compete with Plaintiffs and steal Plaintiffs customers

and/or distributors – knew of this fiduciary relationship with Plaintiffs as well as the fact that

Defendants were in possession of confidential materials that were only gained based on Oblon’s

relationship and employment with Plaintiffs.

          196.   Nevertheless, Defendants continued to operate in a manner which violates § 43(a)

of the Lanham Act, infringing on Plaintiffs’ trademarks and Branding Indicia, interfering with


First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                            Page 61 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 62 of 65 PageID #: 414




Plaintiffs’ contracts and existing and potential business relationships, and misappropriating

Plaintiffs’ Trade Secrets all for the purpose of unfairly competing with Plaintiffs in order to steal

Plaintiffs’ market share and/or distributors.

         197.    Hence, Defendants are liable as joint tortfeasors based on their knowing

participation in Oblon’s breach of fiduciary duty owed to Plaintiffs.

         198.    As a proximate cause of Defendants’ knowing participation, Plaintiffs Sharing

Services, Elepreneurs Holdings and Elepreneurs U.S. have been damaged in excess of the

minimum jurisdictional limits of this Court.

         199.    Plaintiffs Sharing Services, Elepreneurs Holdings and Elepreneurs U.S. have no

adequate remedy at law and are suffering irreparable injury as a result of Defendants’ actions.

Plaintiffs are entitled to injunctive relief pursuant to applicable law.

                                                 COUNT IX:
                                           Declaratory Judgment

         200.    Plaintiffs incorporate by this reference all of the allegations above as if fully set

forth here.

         201.    Pursuant to 28 U.S.C. §2201 and other applicable law, Plaintiffs seek a declaration

from this Court that: (i) Plaintiffs are the owners of Elevate Max®+, and HemplevateTM, and

Elevate Smart Coffee™, (and all other related product lines and associated proprietary rights

therein) (“Elevate Product Line”); (ii) Plaintiffs hold the exclusive license rights to the

formulations to the Elevate Product Line (including the Elevate Max®+, HemplevateTM and the

Elevate Smart Coffee™ [all versions]) products under the MSA; and (iii) that Defendants have no

right, title, interest or other claim to the Elevacity Product Line (including the, Elevate Max®+,

HemplevateTM and the Elevate Smart Coffee™ [all versions]) products (and associated Proprietary

Rights) as well as the exclusive license rights described above.

First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                          Page 62 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 63 of 65 PageID #: 415




                                                  COUNT X:
                                              Injunctive Relief

         202.    Plaintiffs incorporate by this reference all of the allegations above as if fully set

forth here.

         203.    Pursuant to Rule 65 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116, §

134A.003 of the Texas Civil Practice and Remedies Code, and other applicable law, Plaintiffs seek

injunctive relief against Defendants and those in active concert or participation with them.

         204.    Pursuant to Eastern District Local Rule CV-65, Plaintiffs will file a Motion for

Injunctive Relief, in an instrument separate from this Complaint which shall include the specific

grounds for the injunctive relief requested by Plaintiffs.

                                                 COUNT XI:
                                            Exemplary Damages

         205.    Plaintiffs incorporate by this reference all of the allegations above as if fully set

forth here.

         206.    Defendants acted willfully, with fraud and malice toward Plaintiffs, entitling

Plaintiffs to exemplary damages as provided by Chapter 41 of the Texas Civil Practice and

Remedies Code.

                                                COUNT XII:
                                               Attorneys’ Fees

         207.    Plaintiffs incorporate by this reference all of the allegations above as if fully set

forth here.

         208.    Plaintiffs hired the law firms of Jones, Davis & Jackson, PC and Jackson Walker

L.L.P. to represent them in this matter and have agreed to pay such attorneys a reasonable and

necessary fee for their services. Pursuant to 15 U.S.C. §1117(a), §16.103 of the Texas Business


First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                          Page 63 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 64 of 65 PageID #: 416




and Commerce Code, § 134A.005 of the Texas Civil Practice and Remedies Code, and other

applicable law, Plaintiffs are entitled to recover from Defendants its reasonable and necessary

attorneys’ fees.

                                         PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs Sharing Services, Elepreneurs Holdings, Elepreneurs U.S. and

SHRG IP pray that Defendants AmplifeiIntl, LLC d/b/a HAPInss and HAPInssBrands LLC be

summoned to appear and answer herein, and that upon final hearing, Plaintiffs have the requested

relief against Defendants, as follows:

                 a.       for actual, consequential, incidental, statutory and exemplary damages
                          including up to treble damages as permissible by the relevant statutes and
                          authorities;
                 b.       a declaration that Plaintiffs are the owners of the Elevacity Product Line
                          (including the original Elevate Smart Coffee™) (and associated proprietary
                          rights therein) and the exclusive license rights under the MSA regarding the
                          Elevacity Product Line and that Defendants have no right, title, interest or
                          other claim to the Elevacity Product Line (including the Elevate Smart
                          Coffee™) [all versions] product (and associated proprietary rights therein)
                          and the exclusive license rights under the MSA;
                 c.       pursuant to 15 U.S.C. §1118 requiring that Defendants and all others acting
                          under Defendants’ authority at their cost, be required to deliver up to
                          Plaintiffs for destruction all infringing or improper products, accessories,
                          labels, signs, prints, packages, wrappers, receptacles, advertisements, and
                          other material in their possession, custody or control which violate §
                          1125(a) or otherwise bear any of Plaintiffs marks alone, or in combination
                          with any other word, words, or design;
                 d.       appropriate injunctive relief as may be further prayed for or requested by
                          Plaintiffs;
                 e.       prejudgment interest on all eligible damage awards at the highest lawful
                          rate;
                 f.       post judgment interest at the highest lawful rate;
                 g.       attorneys’ fees and court costs; and
                 h.       for such other and further relief, at law or in equity, to which the Court may
                          deem Plaintiffs to be justly entitled.



First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                            Page 64 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
Case 4:21-cv-00183-SDJ Document 15 Filed 05/04/21 Page 65 of 65 PageID #: 417




                                                       Respectfully submitted,

                                                       /s/ Janet Douvas Chafin
                                                       Janet Douvas Chafin
                                                       Designated Lead Attorney
                                                       State Bar No. 02785200
                                                       jchafin@jw.com
                                                       JACKSON WALKER, L.L.P.
                                                       1401 McKinney, Suite 1900
                                                       Houston, Texas 77010
                                                       Telephone:     (713) 857-2676 cell
                                                       Fax:           (713) 308-4108 direct
                                                       Blake T. Dietrich
                                                       State Bar No. 24087420
                                                       bdietrich@jw.com
                                                       JACKSON WALKER, L.L.P.
                                                       2323 Ross Ave., Suite 600
                                                       Dallas, Texas 75201
                                                       Telephone: (214) 953-5992 direct
                                                       Nicole Westbrook
                                                       Colorado Bar No. 34310
                                                       Admitted to U.S. Dist Court, Eastern Dist. TX
                                                       JONES, DAVIS & JACKSON, PC
                                                       15110 Dallas Parkway, Suite 300
                                                       Dallas, Texas 75248
                                                       Telephone:     (972) 733-3117
                                                       Fax:           (972) 733-3119
                                                       ATTORNEYS FOR PLAINTIFFS

                                       CERTIFICATE OF SERVICE
        I hereby certify that on May 4, 2021, this First Amended Complaint was served on
Defendants attorneys by the Court’s E-filing system, and I also sent a copy of this document via
email to Defendants’ attorneys:
Howard J. Klatsky           via email: hklatsky@feesmith.com
Fee, Smith, Sharp & Vitullo
13155 Noel Road, Ste. 1000
Dallas, TX 75240

Thomas J. Adair                    via email: tom@adairlaw.com
Adair Law, PLLC
1001 14th Street, Suite 112
Plano, Texas 75074                                          /s/Janet Douvas Chafin
                                                             Janet Douvas Chafin


First Amended Complaint – Case No. 4:21-cv-00183-SDJ
Sharing Services Global Corporation et al. vs.                                                Page 65 of 65
AmplifeiIntl LLC and HAPInssBrands LLC
28820474v.1
